PROYOSTX, J.
This is a suit for a partition of the property depending upon the community of acquéts and gains at one time existing between the parties.
The judgment decrees the wife to be owner of a certain described lot, and also of a note, which note, by the way, was one executed by herself. It is not responsive to the pleadings, and does not cover the case.
The judgment appealed from is set aside, and the case is remanded to be proceeded with according to law; the costs of this appeal to await the final disposition of the case.